11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In the Interest of A.C.A., a child
            No. 11-05-00211-CV -- Appeal from Midland County
 
            On June 17, 2005, the trial court signed an order holding Armando Arballo in contempt of
court and committing Arballo to the Midland County Jail.  Arballo has filed a notice of appeal
attempting to perfect the present appeal.  We dismiss.
            An order of contempt and of commitment is not appealable and is properly challenged by an
original proceeding pursuant to TEX.R.APP.P. 52.
            The appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
July 14, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.